Citation Nr: 0840552	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  05-28 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for left hip 
degenerative arthritis.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to an increased rating for chronic pain 
syndrome, left foot, currently assigned a 30 percent 
evaluation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had active service from May 1966 to May 1968, and 
from January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of July 2004 and September 2005.  In June 2008, the veteran 
canceled a Board videoconference hearing request.

The issues of service connection for diabetes mellitus and an 
increased rating for the veteran's left foot disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Degenerative joint disease of the left hip was first 
manifested many years after service, and is not related to 
service-connected left toe, foot, ankle, and/or knee 
disabilities.  


CONCLUSION OF LAW

Degenerative joint disease of the left hip was not incurred 
in or aggravated in active service, nor is such proximately 
due to or aggravated by service-connected left toe, foot, 
ankle, and/or knee disabilities.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In a letter dated in May 2004, prior to the 
initial adjudication of the claim, the RO advised the 
claimant of the information necessary to substantiate a claim 
for service connection, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  He was notified of the service incurrence, current 
disability, and nexus elements of a service connection claim.  
He was advised of various types of lay, medical, and 
employment evidence that could substantiate the various 
elements of his service connection claim.  

This notice did not include information pertaining to 
secondary service connection, both as proximately due to a 
service-connected disability and by aggravation of a service-
connected disability, although the veteran had stated that 
was the basis of his claim.  In Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the United States Court of Appeals 
for the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial, and that VA 
must demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  Instead, the 
Federal Circuit held in Sanders that all VCAA notice errors 
are presumed prejudicial and require reversal unless VA can 
show that the error did not affect the essential fairness of 
the adjudication.  To do this, VA must show that the purpose 
of the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or 
(3) that a benefit could not have been awarded as a matter of 
law.  

In this case, the June 2005 statement of the case provided 
the law regarding secondary service connection, including by 
aggravation, as well as a brief discussion as to why the 
evidence failed to establish the claim.  Thus, the veteran 
received actual notice of the requirements for establishing 
secondary service connection, and the notice error did not 
affect the essential fairness of the adjudication.  

The RO also failed to provide information regarding ratings 
and effective dates in connection with that claim.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, as 
there is no rating or effective date to be assigned as a 
result of this decision, such error was harmless.  Thus, the 
duty to notify has been satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, the following 
four factors must be considered:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Although the examination in June 2004 did not address 
question of secondary service connection by aggravation, such 
an opinion is not necessary, as there is no competent 
evidence suggesting that there may be a connection, and the 
issue is not one capable of lay observation.  The veteran's 
service medical records and identified treatment records, 
mostly VA, have been obtained, and he has neither provided 
nor identified any medical or other evidence which has not 
been obtained.  

The statement of the case pertaining to this issue was 
provided in July 2005, and, since that time, a significant 
amount of evidence has been associated with the claims file.  
However, the evidence was obtained in connection with 
development of other claims, and a careful review does not 
disclose any evidence which is needed for this decision; in 
particular, evidence potentially favorable to the veteran.  
Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II.  Service Connection for Arthritis (Degenerative Joint 
Disease), Left Hip

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, such as arthritis, if the disability was 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 
1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Generally, to 
establish service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service medical records do not contain any complaints or 
abnormal findings pertaining to the left hip, nor does the 
veteran contend that his left hip arthritis was present in 
service, or within one year thereafter.  However, the veteran 
does not contend that the condition was of service onset; 
rather, he contends that left hip arthritis developed as a 
result of service-connected left lower extremity 
disabilities.  Specifically, these service-connected 
disabilities consist of chronic pain syndrome of the left 
foot, rated 30 percent disabling, left knee degenerative 
joint disease, rated 20 percent disabling, ingrown toenail of 
the left great toe, rated 10 percent disabling, and left 
ankle strain, rated noncompensable.  

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(c) (2008); Allen v. Brown, 8 Vet. App. 374 
(1995).  

Service medical records show that in December 1967, the 
veteran was seen with an ingrown toenail of the left great 
toe; at that time, secondary infection was present.  In 
January 1968, the left great toenail and granulating tissue 
were removed.  His left toenail was again removed in May 
1968.  In August 1968, service connection was granted for 
residuals of removal of the left great toenail, rated 
noncompensable.  

In March 1994, a VA examination was conducted in connection 
with the veteran's claim for secondary service connection for 
a left foot disability.  The veteran reported that a bucket 
of coal weighing approximately 60 to 70 pounds was dropped on 
his left foot in 1967 (the service medical records, including 
the separation examination, contain no mention of any such 
injury).  The examiner found that the veteran had reflex 
sympathetic dystrophy in the left lower leg and foot, which 
he stated appeared to be associated with the trauma from the 
coal bucket dropped on his foot.  In a May 1994 rating 
decision, the RO granted service connection for reflex 
sympathetic dystrophy of the left foot and leg, secondary to 
the ingrown toenail of the left great toe.  

On a VA examination in May 1997, the examiner did not find 
any cardinal features of reflex sympathetic dystrophy, and 
the pertinent diagnoses were chronic pain  syndrome and 
chronic left toe pain.  Accordingly, the service-connected 
foot disability was recharacterized as chronic pain syndrome 
of the left foot.  In December 1999, the rating for the 
chronic pain syndrome of the left foot was increased from 10 
percent to 20 percent, effective in April 1997.  The ingrown 
toenail remained 10 percent disabling.  

On a VA examination in April 1998 obtained in connection with 
a claim for an increased rating for chronic pain syndrome, 
the veteran said he had had back pain which began several 
years ago and also involved the left posterior hip.  He said 
he did not know what caused the pain, although the examiner 
noted that the claims file showed the back complaint was 
attributed to an industrial injury.  (VA medical records on 
file show he injured his back in an on-the-job injury in 
1975.)  X-rays of the left hip suggested minimal 
osteoarthritis.  At this time, the examiner thought that 
radiation from the back disability may be causing the 
veteran's lower extremity pain.  

In a September 2002 RO decision, the rating for the veteran's 
left foot pain was increased to 30 percent, which was the 
highest rating provided based on complete paralysis of the 
posterior tibial nerve.  38 C.F.R. § 4.124a, Code 8525 
(2008).  Combined with the 10 percent rating for the ingrown 
toenail, his rating was 40 percent, which represented the 
maximum rating for those conditions, under the amputation 
rule.  See 38 C.F.R. § 4.68 (2008).  

In April 2003, the veteran filed a claim for a left knee 
disability, secondary to the left foot condition.  He 
underwent a VA examination in September 2003, at which time 
the examiner noted he had weakness in the left foot and 
unusual wear patterns on the heel of the left foot.  The 
examiner concluded that the residuals of left foot, 
specifically left great toe "crush" injury resulting in 
reflex sympathetic dystrophy with severe pain and neuropathy, 
more likely than not caused him to walk with abnormal 
posture, and his left knee and left ankle disability were 
more likely than not related to the left foot condition.  
Accordingly, service connection was granted for degenerative 
joint disease of the left knee, rated 20 percent disabling, 
and left ankle strain, rated noncompensably disabling.  

In January 2004, the veteran filed a claim for service 
connection for a left hip condition as secondary to his left 
knee and foot conditions.  He contends that the stress on his 
lower extremities due to the conditions caused his left hip 
disability.  

VA treatment records dated in January 2004 show that the 
veteran complained of  a constant throbbing, burning pain 
from the left toe up to the left hip.  Later that month, he 
complained of pain in the left foot and left hip.  On 
examination, he had limitation of motion in the left hip.  
Strength in the extremities was good, although he did have 
tenderness over the left foot between the first and second 
toe metatarsal areas.  

In March 2004, he was seen by a nurse practitioner who had 
not previously seen him.  Her assessment included chronic 
pain, most of which was service-connected due to 
osteoarthritis, foot and ankle trauma, and peripheral 
neuropathy.  However, this was based on a history of 
posterior tibial nerve paralysis, degenerative arthritis, and 
ankle trauma being service-connected; degenerative joint 
disease is only in effect for the left knee.  Later that 
month, he was seen in the Rehabilitation Medicine Service 
(RMS) clinic, complaining of pain in the left hip and trouble 
walking.  On examination, there was tenderness present over 
the supra-trochanteric area on the left side.  There was good 
strength and range of motion of the extremities.  The 
assessment was trochanteric bursitis on the left side.  In 
April 2004, the veteran was noted to have degenerative 
changes in the left hip.  He had pain in the left hip upon 
rotation.  There was tenderness over the left foot.  The 
assessment was degenerative joint disease of the left hip 
joint and chronic left foot pain.  

On a VA examination in June 2004, the veteran said that his 
left hip pain began about a year ago, extending up from the 
knee.  He did not report any history of trauma to the left 
hip.  The claims file, including the report of a prior 
examination in September 2003, was reviewed.  The veteran 
said he did not have any locking of the hip, but sometimes it 
wanted to give way.  There was tenderness along the inguinal 
ligament on examination, and he had limitation of motion, due 
to what he described as severe pain, which the examiner 
though was to be expected with the degree of degeneration 
shown in the X-ray.  The diagnosis was degenerative arthritis 
of the left hip, not caused by knee or toe pain.  

The veteran contends that the June 2004 VA examination was 
inadequate because the examiner did not provide a rationale 
for the conclusion.  However, an opinion, even if conclusory, 
by a qualified medical professional is competent medical 
evidence; the lack of a rationale becomes important in 
determining how much weight to assign to the opinion.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Further, the 
Board is prohibited from making conclusions based on its own 
medical judgment.  See Jones v. Principi, 16 Vet. App. 219, 
225 (2002); Colvin v. Derwinski, 1 Vet.App. 171 (1991).  

In this case, there is no medical evidence or medical opinion 
in the veteran's favor as to the question of a relationship 
between degenerative joint disease of the left hip and the 
service-connected left lower extremity disabilities.  The 
veteran himself, as a layman, is not competent to provide an 
opinion that his degenerative joint disease of the left hip 
is due to his service-connected lower extremity conditions. 
Moreover, the June 2004 examination report noted that the 
claims file had been reviewed, with particular attention to a 
September 2003 examination of the service-connected 
disabilities, and contained a history obtained from the 
veteran, as well as objective findings.  Since there is no 
competent evidence to challenge the conclusion reached after 
this examination, despite the lack of an explicit rationale 
for the opinion, the opinion constitutes the only competent 
medical evidence which addresses the causation question.  In 
the absence of any competent evidence to the contrary, the 
June 2004 VA examination is of sufficient probative value to 
establish that the left hip arthritis was not caused by the 
lower extremity conditions, when considered together with the 
remainder of the evidence of record.  

The June 2004 VA examination report also failed to address 
whether the hip condition was aggravated by the service-
connected disabilities.  However, as discussed above, such an 
examination is not necessary, because there is no competent 
evidence indicating that there may be a relationship between 
the left hip arthritis and the service-connected lower 
extremity conditions, either by direct causation or by 
aggravation.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt does not apply, and the 
claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for degenerative joint disease of the left 
hip is denied.


REMAND

Service Connection For Diabetes Mellitus

The veteran contends that the treatment afforded for his 
service-connected disabilities, in particular the injections 
of corticosteroids, caused his diabetes mellitus.  This 
matter was addressed in a VA examination in June 2006, at 
which time the examiner concluded that the diabetes was not 
related to his ingrown toenail that he had in service.  In an 
addendum dated in February 2007, the examiner stated that the 
veteran had had numerous injections for his left great toe 
pain, but almost all were xylocaine injections.  The examiner 
stated that before being diagnosed with diabetes mellitus, he 
only received two very small doses of cortisone injections, 
in December 2000 and September 2001.  The examiner stated 
that the literature had been reviewed, and there was no 
evidence indicating a small dose of cortisone injections in 
the joint caused diabetes, and that the veteran's diabetes 
was not caused by the treatment he received for his toe or 
knee.  

However, review of the file reveals that the veteran received 
more cortisone injections than the two noted.  From February 
1998 to May 2002, the record shows that the veteran received 
injections, usually to the left great toe area, on an almost 
monthly basis.  Although most of the injections were of 
xylocaine, cortisone was used on six or seven occasions from 
February 1998 to May 1999.  Unfortunately, the VA examiner 
only identified two specific injections, and stated that 
there was no evidence indicating a small dose of cortisone 
injections in the joint caused diabetes.  By limiting his 
opinion to "small" doses, the examiner leaves open the 
question of whether larger doses may cause (or aggravate) 
diabetes mellitus.  Moreover, the Board is not competent to 
make a determination as to whether the additional six or 
seven injections would make a difference, since the VA 
examination was explicitly limited to two injections.  
Therefore, the examination is inadequate, and, because the 
examiner provided competent evidence suggesting that a causal 
connection may be possible under certain circumstances, 
another examination must be provided.  

Increased Rating For Chronic Pain Syndrome, Left Foot

In a January 2007 rating decision, entitlement to an 
increased rating for the left foot disability was denied, and 
the veteran submitted a notice of disagreement in February 
2007.  The Court has held that where an NOD has been filed 
with regard to an issue, and an SOC has not been issued, the 
appropriate Board action is to remand the issue to the RO for 
issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).  The current 30 percent rating is the highest rating 
provided based on complete paralysis of the posterior tibial 
nerve.  38 C.F.R. § 4.124a, Code 8525 (2008).  With the 10 
percent rating for the ingrown toenail, the combined rating 
for the left foot and toe disabilities is 40 percent, which 
represented the maximum rating for those conditions, under 
the amputation rule.  See 38 C.F.R. §§ 4.25, 4.68.  (2008).  
Nevertheless, he is entitled to an SOC.  The Board observes 
that often, the RO develops other issues while a claims file 
is at the Board, utilizing a temporary file, and the Board 
does not have access to this information during this time.  
Thus, the AMC must ascertain whether an SOC has already been 
issued prior to the preparation of an SOC as to this issue.  

Accordingly, the case is REMANDED for the following action:

Service Connection-Diabetes Mellitus 

1.  Schedule the veteran for a VA 
examination by an endocrinologist, if 
available, to determine whether he has 
diabetes mellitus which has been caused or 
aggravated by service-connected left toe, 
foot, ankle, and/or knee conditions.  The 
claims folder and a copy of this REMAND 
must be made available to the examiner for 
review.  In particular, the opinion must 
address whether the cortisone injections 
provided for the veteran's service-
connected disabilities caused diabetes 
mellitus, or permanently aggravated the 
diabetes mellitus (as opposed to a 
temporary increase in the blood sugar, 
without residual increase in the 
underlying severity of the disease).  All 
indicated studies should be conducted, and 
the results available to the examiner 
prior to his or her opinion.  

The physician should provide a complete 
rationale for any opinion provided.  It 
would be helpful if the physician would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).  
The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

2.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the claim for service 
connection for diabetes mellitus on a 
secondary basis, under 38 C.F.R. § 
3.310(a) and (c) (2008).  If the benefits 
sought remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case.  After affording an opportunity to 
respond, the case should be returned to 
the Board for appellate review.

Increased Rating-Left Foot Disability

3.  Ascertain whether the agency of 
original jurisdiction (AOJ) has issued a 
statement of the case in response to a 
February 2007 notice of disagreement, with 
respect to the issue of an increased 
rating for chronic pain syndrome of the 
left foot.  If no SOC has been prepared, 
furnish the veteran and his representative 
a statement of the case with regard to 
that issue, with attention to the 
amputation rule, set forth in 38 C.F.R. § 
4.68.  The veteran should be informed of 
his appeal rights and of the actions 
necessary to perfect an appeal on this 
issue.  The issue should only be returned 
to the Board if the appeal is perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


